



Exhibit 10.1
Actuant Corporation
N86W12500 Westbrook Crossing
Menomonee Falls, Wisconsin 53051


March 20, 2018


Southeastern Asset Management, Inc.
6410 Poplar Avenue, Suite 900
Memphis, TN 38119


Ladies and Gentlemen:


This letter agreement confirms the understanding and agreement between Actuant
Corporation., a Wisconsin corporation (the “Company”), on the one hand, and
Southeastern Asset Management, Inc. (together with its controlled affiliates and
associates, “Southeastern”) (each of the Company and Southeastern, a “Party” to
this letter agreement, and collectively, the “Parties”), on the other hand, as
follows:


As soon as reasonably practicable, and in any event no later than March 31,
2018, the Company agrees to appoint Sidney Simmons and Palmer Clarkson (the “New
Appointees”) to the Board of Directors. Each New Appointee, in addition to all
current directors, will be required to (A) comply with all policies, procedures,
codes, rules, standards and guidelines applicable to members of the Board and
(B) keep confidential all Company confidential information and not disclose to
any third parties (including Southeastern) discussions or matters considered in
meetings of the Board or Board committees. Southeastern hereby acknowledges that
the Board had separately and previously determined to appoint Alfredo Altavilla
to the Board of Directors, concurrently with or following the appointment of the
New Appointees.


Following the appointment of the New Appointees and Mr. Altavilla, the Board
shall consist solely of the following nine (9) members: Alfredo Altavilla,
Randal Baker, Palmer Clarkson, Danny Cunningham, E. James Ferland, Richard
Holder, Robert Peterson (Chairman), Sidney Simmons and Holly Van Deursen.
Subject to the Company’s corporate governance guidelines and New York Stock
Exchange rules and applicable laws, the Board and all applicable committees of
the Board shall take all actions necessary to ensure that, following the
appointment of the New Appointees and Mr. Altavilla, the committees of the Board
shall be constituted as follows:
Audit Committee
 
Compensation Committee
 
Nominating and Governance Committee
Danny L. Cunningham (Chair)
 
Holly A. Van Deursen (Chair)
 
Robert A. Peterson (Chair)
Alfredo Altavilla
 
Alfredo Altavilla
 
J. Palmer Clarkson
Richard D. Holder
 
J. Palmer Clarkson
 
E. James Ferland
Sidney S. Simmons
 
E. James Ferland
 
Holly A. Van Deursen
 
 
Richard D. Holder
 
Sidney S. Simmons

Southeastern hereby agrees that, until one day following the Company’s 2019
annual meeting of stockholders, it shall not call or seek to call, or encourage
any other party to call or seek to call, a special meeting of the stockholders
of the Company. In the event any person or entity other than Southeastern calls
a special meeting of the stockholders of the Company, Southeastern hereby agrees
that it will not (i) nominate or recommend for nomination any person for
election at such special meeting or seek the removal of any member of the Board,
directly or indirectly, (ii) submit any proposal for consideration at, or bring
any other business before, such special meeting, directly or indirectly, (iii)
initiate, encourage or participate in any “vote no,” “withhold” or similar
campaign with respect to such special meeting, directly or indirectly or (iv)
grant any proxy, consent or authority to vote with respect to any matter
pertaining to the Company (other than the named proxies included in the
Company’s proxy card for a special meeting). Southeastern shall not during this
same period publicly or privately encourage or support any other stockholder to
take any of the actions described in this paragraph. Southeastern hereby agrees
that it will appear in person or by proxy at any special meeting of the
stockholders of the Company called by any person or entity other than
Southeastern and vote all shares of Common Stock beneficially owned by
Southeastern and with respect to which it has voting power at such meeting in
accordance with the Board’s recommendation with respect to any Company proposal
or stockholder proposal presented at such meeting; provided, however, that in
the event that Institutional Shareholder Services Inc. (ISS) or Glass Lewis &
Co., LLC (Glass Lewis) recommends otherwise with respect to any Company proposal
or stockholder proposal presented at such meeting (other than





--------------------------------------------------------------------------------





proposals relating to the election of directors), Southeastern shall be
permitted to vote in accordance with the ISS or Glass Lewis recommendation.


Southeastern represents and warrants that it and its affiliates beneficially own
in the aggregate 5,900,024 shares of the Company’s common stock (“Common Stock”)
with respect to which it votes 5,841,674 shares. Southeastern hereby
acknowledges that it is aware that the United States securities laws prohibit,
among other things, any person who has obtained from the Company or any of its
agents material, non-public information with respect to the Company from
transacting in the securities of the Company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to transact in such securities.
Southeastern hereby agrees to comply with such laws.


Promptly following the execution of this letter agreement, the Company shall
prepare and issue a press release, and shall consider in good faith any
reasonable requests from Southeastern regarding the content thereof. Prior to
the issuance of such press release concerning the appointment of the New
Appointees, neither the Company nor Southeastern shall issue any press release
or make public announcement regarding this letter agreement or the matters
contemplated hereby without the prior written consent of the other Party. During
the Restricted Period (as defined below), neither the Company nor Southeastern
shall make any public announcement or statement that is inconsistent with or
contrary to the terms of this letter agreement or such press release (including
the filing or furnishing of any document or report with the SEC or any other
governmental agency or any disclosure to any securities analyst, journalist or
member of the media). Subject to applicable law, each of the Parties covenants
and agrees that, from the date hereof until the date that is 90 days prior to
the first anniversary of the Company’s 2018 annual meeting of stockholders (the
“Restricted Period”) or if earlier, until such time as the other Party or any of
its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached these non-disparagement provisions,
neither it nor any of its respective agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors, shall in any way
publicly criticize, disparage, call into disrepute or otherwise defame or
slander the other Party or such other Party’s subsidiaries, affiliates,
successors, assigns, officers (including any current officer of a Party or a
Party’s subsidiaries who no longer serves in such capacity at any time following
the execution of this letter agreement), directors (including any current
director of a Party or a Party’s subsidiaries who no longer serves in such
capacity at any time following the execution of this letter agreement),
employees, stockholders, agents, attorneys or representatives, or any of their
businesses, products or services, in any manner that would reasonably be
expected to damage the business or reputation of such other Party, their
businesses, products or services or their subsidiaries, affiliates, successors,
assigns, officers (or former officers), directors (or former directors),
employees, stockholders, agents, attorneys or representatives. For purposes of
this paragraph, no actions taken by any director, agent or other representative
of a Party in any capacity other than on behalf of, and at the direction of,
such Party will be covered by this letter agreement.


Each of Southeastern, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this letter agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). It is accordingly agreed that
each party shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other party hereto
will not take action, directly or indirectly, in opposition to such party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. Specific performance is not the exclusive remedy for any
violation of this letter agreement.


This letter agreement and all claims and causes of action hereunder, whether in
tort or contract, or at law or in equity, shall be governed by and construed and
enforced in accordance with the laws of the State of New York without reference
to the conflict of laws principles thereof. The Parties acknowledge that nothing
in this letter agreement limits the exercise of any director’s fiduciary duty as
a director of the Company under applicable law (including the New Appointees).
In the event that any term or provision of this letter agreement shall become,
or is declared by a court of competent jurisdiction to be, illegal,
unenforceable or void, this letter agreement shall continue in full force and
effect without said term or provision as close as possible to the intent of the
Parties hereto. This letter agreement contains the entire understanding of the
Parties with respect to the subject matter of this letter agreement.


[Remainder of page intentionally left blank. Signature page follows]











--------------------------------------------------------------------------------






SIGNATURE
IN WITNESS WHEREOF, each of the Parties hereto has executed this letter
agreement as of the date first written above.
 
 
ACTUANT CORPORATION
 
By:
/s/ Robert A. Peterson
 
 
Name: Robert A. Peterson
 
 
Title: Chairman
 
 
 
 
 
 
 
 
SOUTHEASTERN ASSET MANAGEMENT, INC.
 
By:
/s/ Andrew R. McCarroll
 
 
Name: Andrew R. McCarroll
 
 
Title: General Counsel
 
 
 






